DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the truncated pyramid shape of the tower as disclosed in claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing 


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.
For example, the phrase “laminar flows, turbulent, strong winds and even gale winds” is an idiomatic phrase.


Claims 26 – 39 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In claim 26, the statement “the elements of the system together are constituted by the following subsystem” is indefinite.  Is such subsystem part of the mechanical or electrical subsystem?  
Also, it is not clear how the different components listed in the claim are related to each other.  
The statement “laminar flow” is unclear.  The claim discloses the use of an impulse turbine, but then refers to a “thrust turbine”.  Are the two different turbines the same turbine?
The statement “concrete structure shows height is not large and its shape” is vague.  It is not clear what is meant by a structure not being large.  Such terminology is relative.  Also, the words “its shape” and “characterised” are  indefinite.
The statement “the top”, and “the floor” and “the entrance” lack antecedent basis.
The formula show in the claim is blurry.
In claim 27, the statement “each module contains in duplicate each” is indefinite.  It is not clear what is being duplicated or what components make up the module.  
The statement “air entering the device by its wider” is vague.  
In claim 28, the statement “the purpose of the converging diverging nozzle is to” is very confusing.  It is not clear at what point the nozzle converges and diverges.  
The statement “given the case of laminar flow, adding to the nozzle a further step which is also convergent diverging” is unclear.  What kind of flow is a laminar flow?  Where would the nozzle be, at the convergent area? Or the diverging area?
In claim 29, the statement “in its amount of movement or a change of momentum” is vague.  
In claim 30, the statement “the mechanical system going from the center of the impulse turbine” is vague.  How the system goes?
It is not clear the location of the generator with respect to the flywheel.
In claim 33, the statement “whose height is not large” is vague.  It is not clear what would be consider “not large”.
The statement “its shape” is indefinite.
In claims 34, the statement “is given by determined using” is unclear.
Also, the formula is blurry.
In claim 35, the word “characterized” is improper.  The formula is blurry.

In claim 37, the statement “the Pelton wheel” lacks antecedent basis.
In claim 38, the statement “converging diverging nozzle” and “accelerates it more so that” are indefinite.  
The statement “the value” lacks antecedent basis.
The claim discloses a Venturi, but it is not clear if the Venturi is related to the convergent or divergent part of the nozzle.

The claims contain more 112, 2nd issues that require attention.  A full revision of all of the claims are required.
 Claims 32, 39 are rejected due to their dependency on claim 26.

In order to advance prosecution in the merits, the Prior Art will be applied 
as best understood by the examiner.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 26, 29 – 37 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy (US 8,556,571) in view of Taylor (US 6,015,258) and Ordinary Skill in the Art.
Cassidy discloses, regarding, 
Claim 26, a system for electric power generation from the wind coupling a mechanical subsystem to another electric subsystem in which the elements of the system together are constituted by the following subsystems: a. Structure b. Inlet cavity 14 c. Converging diverging nozzle d. High speed Jet e. Impulse turbine f. Coupling shaft g. Inertia wheel (flywheel) [column 3, lines 54, 55]h. Electric power generator i. Mechanical and electrical support Equipment j. Output cavity k. Concrete containment tower Characterised in that the system operates with laminar flows, turbulent, strong winds and even gale force winds; and wherein the structure is the receptacle containing the mechanical subsystems (see abstract): inlet cavity 14, converging diverging nozzle (see Fig. 

Cassidy discloses all of the elements above.  However, Cassidy does not disclose that the shape of the structure is that of truncated pyramid in which the minor surface in the top of the structure is fixed to the mechanical subsystems and the electrical systems are concentrated in the floor.
On the other hand, Taylor discloses a wind turbine having a base structure having a truncated pyramid (see Fig. 1) and the mechanical system (turbine) is mounted on top of the pyramid and the electrical subsystem (generator 20) is located on the floor (bottom; see Fig. 1).
Cassidy and Taylor disclose all of the features of claim 26, except for using the concrete material.  It would have been obvious to one having ordinary skill in the art at the time the invention was made to use such material, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

It would have been obvious to one having ordinary skill in the art at the time the invention was made to come out with such optimum value in order to increase the efficiency, since it has been held that discovering the optimum value of result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.
Cassidy further discloses, regarding,
Claim 29, the convergent diverging nozzle transforms at atmospheric pressure the available high speed jet capacity; and wherein the jet produced impacts on each one the blades or vanes of the turbine, by imparting a change in its amount of movement or a change of momentum (see Fig. 3).
Claim 30, the coupling shaft joins the mechanical system going from the center of the impulse turbine to the electric power generator by an inertia flywheel; and 
Claim 32, the output cavity attenuates the noise producing the wind flow (see Fig. 3).
 

Taylor further discloses, regarding,
Claim 31, the electric power generator is the subsystem that transforms the energy of movement of the impulse turbine into electric power and is located on the bottom of the structure (see Fig. 1).
Claim 33, the concrete containment tower is a concrete structure whose height is not large and its shape is that of a truncated pyramid in which the minor surface in the top of the structure is fixed to the mechanical subsystems and which the electrical systems are concentrated in the floor inside said tower (see Fig. 1).

Cassidy and Taylor disclose the claim invention, regarding,
Claims 34 – 37, obtaining the flow of the air passing through the converging diverging nozzle; obtaining The upper limit of the discharge Q b. The mechanical power delivered to the impulse turbine c. The diameter of the 
It would have been obvious to one having ordinary skill in the art at the time the invention was made to come out with such optimum value in order to increase the efficiency, since it has been held that discovering the optimum value of result effective variable involves only routine skill in the art.  In re Boesch, 617 F. 2d 272, 205 USPQ 215 (CCPA 1980).  Moreover, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

It would have been obvious before the effective filing date of the claimed invention to disclose the system as disclosed by Cassidy and to modify the invention per the limitations disclosed by Taylor for the purpose of operating a wind turbine at different wind conditions.

Claims 27, 28, 38 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy, Taylor and Ordinary Skill in the Art as applied to claim 26 above, and further in view of Cucci et al (US 2011/0135443).
The combined system discloses all of the elements above.  However, the combined system does not disclose the elements below.
On the other hand, Cucci et al discloses, regarding,
Claim 27, each module contains in duplicate each of the mechanical subsystems enabling the coupling of the mechanical subsystems in arrangements which may be horizontal, as well as one on another, or in a combination of both arrangements; and wherein the inlet cavity is the front opening through which the wind penetrates from the outside and wherein the inlet cabinet is part of a conical shaped device called Venturi; and wherein said cavity accelerates the incoming wing, in a first stage; The narrower conical surface of the inlet cavity is then coupled to the diverging converging nozzle by transmitting a wind flow whose speed is higher than that of the wind entering the inlet of the Venturi; and wherein the same amount of air entering the device by its wider surface has to exit the Venturi at its narrowest part, at a higher speed (see Figs. 5, 16, 18).
Claim 28, the converging diverging nozzle is a device that is first narrow and then wide, in order for wind coming from the Venturi accelerates even more; and wherein is increased the convergent diverging nozzle the velocity of the air 
Moreover, it has been held to one having ordinary skill in the art at the time of the invention was made to come with those optimum ranges that the applicant discloses for the flow rates, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.

Claim 38, the wind flow enters the inlet cavity through a Venturi and undergoes a first acceleration stage and then enters the converging diverging nozzle which accelerates it more so that at the output of the device a high speed jet is produced; wherein the value of the output speed is dependent on the speed with which the wind enters the system; and also dependent on the dimensions of the following cross sections: Inlet cavity, which is the widest part of the Venturi; Venturi outlet cavity; cross section of the convergent part of the nozzle; cross section of the diverging part of the nozzle (see Figs. 5, 16, 18).

.

Claim 39 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cassidy, Taylor, Ordinary Skill in the Art as applied to claim 26 above, and further in view of Bernhoff et al (US 2005/0151376).
The combined system discloses all of the elements above.  However, the combined system does not disclose the elements below.
On the other hand, Bernhoff et al discloses, regarding,
Claim 39, the system can be used both in ground and in the ocean (see Figs. 1, 9).
It would have been obvious before the effective filing date of the claimed invention to disclose the combined system as disclosed above and to modify the invention per the limitations disclosed by Bernhoff et al for the purpose of providing an inexpensive wind power system.



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JULIO C. GONZALEZ whose telephone number is (571)272-2024. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jessica Han can be reached on 571-272-2078. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing 





/Julio C. Gonzalez/Primary Examiner, Art Unit 2896                                                                                                                                                                                                        

January 25, 2022